         Case 3:20-cv-00862-JWD-RLB             Document 11        03/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

JERROD WILSON (#254839)
                                                                          CIVIL ACTION
VERSUS
                                                                          NO. 20-862-JWD-RLB
JAMES LEBLANC, ET AL.

                                             RULING

       On or about December 18, 2020 the pro se plaintiff, a person formerly confined at the

Louisiana State Penitentiary filed this proceeding pursuant to 42 U.S.C. § 1983. See R. Doc. 1.

On January 25, 2021, the Court issued an Order denying the plaintiff pauper status and ordering

hm to pay the Court’s filing fee within 21 days of the date of the Order. See R. Doc. 9.

       A review of the record now reflects that the plaintiff has failed to pay the filing fee as

ordered. Instead, a copy of the Order has been returned to the Court on February 4, 2021, as

undeliverable, with a notation of “NO LONGER AT LSP.” See R. Doc. 10.

       Pursuant to Local Rule 41(b)(4) of the Court, the failure of a pro se litigant to keep the

Court apprised of a change of address may constitute a cause for dismissal for failure to prosecute

when a notice has been returned to a party or the Court for the reason of an incorrect address and

no correction is made to the address for a period of thirty (30) days. As a practical matter, the case

cannot proceed without an address where the plaintiff may be reached and where he may receive

pertinent pleadings, notices or rulings. Accordingly,

       IT IS ORDERED that the plaintiff’s claims be and are hereby dismissed, without

prejudice, for failure of the plaintiff to prosecute this proceeding and for failure to keep the Court

apprised of a current address.
        Case 3:20-cv-00862-JWD-RLB           Document 11        03/19/21 Page 2 of 2




       IT IS FURTHER ORDERED that, on motion of the plaintiff, filed within thirty (30) days,

and upon a showing of good cause the Court may consider reinstatement of the plaintiff’s claims

on the Court’s Docket. Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on March 19, 2021.




                                              S
                                       JUDGE JOHN W. deGRAVELLES
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
